Exhibit LEASE AMENDMENT AND LEASE ROYALTY CONVEYANCE AGREEMENT This LEASE AMENDMENT AND LEASE ROYALTY CONVEYANCE AGREEMENT (“Agreement”) is made and entered into by and between Ben J. Fortson also known as Benjamin J. Fortson, trustee of the Mattie K. Carter Trust, and Ben J. Fortson, individually, Benco Energy, Inc., Katherine Fortson Wynne, Karen Fortson Davis, and Lisa Fortson Burton, each dealing in their separate property, Hannah E. Davis 2006 Trust, David Paul Davis 2006 Trust a/k/a David P. Davis 2006 Trust, Katherine Rose Davis 2006 Trust a/k/a Katherine R. Davis 2006 Trust, Wynne Children’s Irrevocable Asset Trust f/b/o John R. Wynne II a/k/a Wynne Children’s Irrevocable Asset Trust f/b/o John Robert Wynne II, Wynne Children’s Irrevocable Asset Trust f/b/o Lisa Katherine Wynne a/k/a Wynne Children’s Irrevocable Asset Trust f/b/o Lisa Wynne Trust, Wynne Children’s Irrevocable Asset Trust f/b/o David Mitchell Wynne a/k/a Wynne Children’s Irrevocable Asset Trust f/b/o David Mitchell Wynne Trust, and Burton Family Children’s
